El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
El acusado fué procesado por vender efectos en Patillas sin tener la correspondiente patente en violación de una ordenanza municipal. Ninguna parte de la prueba ha sido elevada a esta corte y no tenemo's medios para determinar en qué respecto fué infringida la ordenanza municipal en particular. Esta corte no puede tomar conocimiento judicial de las varias ordenanzas municipales y debió haberse hecho aparecer en los autos cuál era la ordenanza municipal que se alega fué infringida.
Alega el apelante que de acuerdo con la ley de marzo 28 de 1914 no podía exigirse patente alguna a ninguna persona cuyo volumen de negocio anual no excediese de $500, pero tendría que presumirse a falta de demostración en sen-tido contrario, que la prueba mostró que el negocio anual del acusado excedía de $500.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro,’ AÍdrey y Hutchison.